Citation Nr: 1243461	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  07-25 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bowel disorder to include inflammatory bowel syndrome and ulcerative colitis, to include as secondary to other service-connected disabilities.  

2.  Entitlement to service connection for left lower sciatic pain, to include as secondary to service-connected chronic lumbosacral strain.  

3.  Entitlement to a rating in excess of 20 percent for chronic lumbosacral strain, for the period from April 24, 2008 to July 17, 2009.

4.  Entitlement to a rating in excess of 40 percent for chronic lumbosacral strain, for the period from July 18, 2009.  

5.  Entitlement to an effective date earlier than November 2, 2009 for service connection for major depression.

6.  Entitlement to an effective date earlier than November 2, 2009 for the grant of a TDIU.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to October 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2006, February 2008, May 2011, and August 2011 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran appealed these decisions.  

In a May 2009 decision, the Board denied service connection for a bowel disorder and found that the criteria for reduction of the rating for lumbosacral strain from 40 percent to 20 percent, from March 1, 2007 to April 23, 2008, had been met.  The Board also remanded for further development a number of issues, including entitlement to a rating in excess of 20 percent for lumbosacral strain, for the period from April 24, 2008; entitlement to service connection for a cervical spine condition, thoracic spine condition, spinal stenosis, left lower extremity sciatic nerve pain, and for a left knee condition.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC).  In a January 2010 Joint Motion, both the appellant and the VA Secretary (hereinafter "the parties") requested that the Board decision regarding service connection for a bowel disorder be vacated and the issue remanded for compliance with the terms of the Joint Motion.  The parties also requested that the CAVC affirm the Board's refusal to restore a 40 percent disability rating for lumbosacral strain, reduced to 20 percent, for the period from March 1, 2007 through April 23, 2008.  The Court issued an order granting the Joint Motion later in January 2010.  

Subsequently, in an August 2010 decision, the Board also remanded the Veteran's claim for service connection for a bowel disorder for further development pursuant to the Joint Motion.  

The Board now has jurisdiction over several appeals besides the service connection claim for a bowel disorder, including issues previously remanded for development.  Also added to the title page to reflect further adjudicative decisions made herein is entitlement to an initial compensable rating for depression, for the period from September 13, 2004 to November 1, 2009.  

In his November 2012 brief, the Veteran's service representative briefed several issues which are not on appeal, including entitlement to service connection for a left knee disability and for a cervical spine disability.  The Board notes that these issues were combined with others and incorporated into the RO's grant of service connection for fibromyalgia in a May 2011 rating decision and are no longer on appeal.  

According to his service representative's November 2012 submission, the Veteran has withdrawn all pending requests for additional hearings at the RO or at the Board on any of these claims.  

The Board also notes that since the RO issued a statement of the case and a supplemental statement of the case in May 2012 concerning the issues listed on the title page, the Veteran has submitted additional evidence.  However, his representative waived initial RO consideration of this evidence in a signed statement dated in November 2012.  Therefore, the Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. § 20.800 (2012).  

In his November 2012 brief, the Veteran's representative also requested that the Board refer the issue of service connection for gastroesophageal reflux disease (GERD) back to the RO for development and adjudication.  However, the Board notes that the RO denied the issue of service connection for GERD in the May 2011 rating decision.  The Veteran, if he so chooses, is free to file a petition with the RO to determine whether new and material evidence has been received to reopen a claim for service connection for GERD.

The issue of entitlement to an effective date earlier than November 2, 2009 for TDIU is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The evidence of record does not show that any currently diagnosed ulcerative colitis is etiologically related to the Veteran's period of active service nor proximately due to, the result of or chronically aggravated by his service-connected disabilities.  

2.  The evidence of record does not show that the Veteran currently has a sciatic nerve disability of the left lower extremity.  

3.  For the period from April 24, 2008, to July 17, 2009, the Veteran's chronic low back disorder is not manifested by limitation of flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; there is no evidence this spinal disability resulted in incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the prior year.  

4.  For the period from July 18, 2009, the evidence does not show that the Veteran's lumbar spine disability has manifested any unfavorable ankylosis.  

5.  On September 13, 2004, the Veteran filed a claim for service connection for depression, which was denied by the RO in April 2005.  The Veteran filed a timely notice of disagreement with the April 2005 rating decision in June 2005.  

6.  On November 2, 2009, the Veteran filed a claim to reopen a claim for service connection for depression, which was granted by a May 2011 rating decision; the Veteran's September 13, 2004, claim for service connection for depression was pending at the time of this decision.  

7.  The Veteran filed a timely appeal with the effective date assigned in the May 2011 rating decision that granted service connection for major depression as secondary to his service-connected chronic lumbosacral strain and his right knee chondromalacia.


CONCLUSIONS OF LAW

1.  Ulcerative colitis was not incurred in or aggravated by active service, nor may service incurrence be presumed, and was not proximately due to, the result of, or chronically aggravated by the Veteran's service connected disabilities.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).  

2.  The criteria for service connection for a left lower sciatic pain, to include as secondary to service-connected chronic lumbosacral strain, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).  

3.  The criteria for a rating in excess of 20 percent for chronic lumbosacral strain, for the period from April 24, 2008 to July 17, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Diagnostic Code 5237 (2012).  

4.  The criteria for a rating in excess of 40 percent for chronic lumbosacral strain, for the period from July 18, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).  

5.  The April 2005 rating decision that denied service connection for depression has been pending since rendered.  38 C.F.R. § 3.160(c), 20.1103 (2012).  

6.  The criteria for an effective date of September 13, 2004, for the grant of service connection for depression have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.159, 3.400 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before addressing the merits of the issues on appeal and decided herein, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board's May 2009 decision and remand has already explained that the Veteran was provided adequate VCAA notice for both his service connection claim for a bowel disorder and for the issue of restoration of a 40 percent rating for lumbosacral strain out of which his two higher rating claims presently on appeal arose.  

VA's duty to notify was satisfied in regard to the service connection claim for a left lower sciatic pain disorder.  The Veteran was notified via a letter in March 2006 of the criteria for establishing service connection, and the respective duties of the Veteran and VA for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates in a separate notice dated that same month.  These letters, accordingly, addressed all notice elements before the initial adjudication of the claim in the August 2006 rating decision now on appeal.  

Given the determination reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis at present for granting an earlier effective date for the Veteran's claim for service connection for depression without detriment to the due process rights of the Veteran.  

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The duty to assist has been fulfilled as private and VA medical records relevant to these claims have been obtained.  

The Board's May 2009 and August 2010 remand directives have been substantially complied with and the Veteran has been provided with VA examinations of his service-connected lumbosacral strain along with neurological findings, and VA examinations to ascertain the nature, extent, and etiology of his bowel disorder.  As these examinations resolve all questions necessary for adjudication of the claims decided herein, the Board finds that they are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The Board finds that the available medical evidence is sufficient for an adequate determination.  In addition, the Veteran has been provided the opportunity to testify during hearings held at both the RO and before the undersigned.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.  

Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As both the duty to notify and the duty to assist have been fulfilled, adjudication may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including gastric or duodenal peptic ulcers, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(1), 3.309(a).  

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The law provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Ulcerative Colitis

The Veteran seeks service connection for a bowel disorder to include inflammatory bowel syndrome and ulcerative colitis, to include as secondary to other service-connected disabilities.  In written submissions, oral testimony, and through copies of Internet articles, the Veteran variously contends that he developed symptoms of his later diagnosed ulcerative colitis while in service from several "triggers", including; that this disorder arose from vaccinations in service; that this disorder arose from infections in service; and that his use of non-steroidal anti-inflammatory drugs (NSAIDS) for his service-connected back and right knee disorders contributed to his bowel disorder because long term use of NSAIDS is associated with the development of peptic and duodenal ulcers.  

Service treatment records show in May 1985 a possible abdominal muscle strain.  The Veteran said he had abdominal pain with running and after heavy lifting.  Mild tenderness was noted with palpation of the right lower quadrant.  

A September 1985 service treatment record noted abdominal pain upon palpation to the mid-upper stomach area for three days.  The Veteran said that the pain radiated from the mid-upper stomach down to the umbilical region.  However, bowel sounds were normal.  

An October 1985 service treatment record is mostly illegible, but it did clearly state that the Veteran had complained of stomach pain.  

February 1986 and April 1986 service treatment records noted that the Veteran was taking NSAIDS for his low back pain.  

Another April 1986 service treatment record referred to an examination of the rectal area.  The Veteran manifested good sphincter tone and the prostate was within normal limits, but there was blood in the stools and extreme tenderness.  

A June 1986 service treatment record noted that the Veteran took NSAIDS.  A February 1987 service treatment record noted that the Veteran had taken "almost every NSAID available" to help treat his orthopedic injury.  

Post-service, numerous VA and private medical records from 1990 to 2003 describe occasional complaints of blood in the stools or rectal bleeding or abdominal pain with various assessments given.  A January 1990 VA medical record noted bright red blood per rectum was resolving with treatment.  It appeared to be recommended that the Veteran should work NSAIDS out of his system.  A February 1990 VA medical record noted a normal upper GI and small bowel follow-through.  A March 1990 VA medical record noted the Veteran had multiple internal hemorrhoids.  A July 1990 VA pathology report diagnosed petechial hemorrhage from a biopsy of the rectum.  An undated record found in the claims file during this time period noted that a biopsy showed round apthoid ulcers.  

In addition, a January 1992 private colonoscopy found internal hemorrhoids, but no polyps or lesions.  A March 1992 private medical record noted a history of peptic ulcer disease. A May 1995 VA colonoscopy showed hemorrhoids and possible proctitis.  A June 1995 VA pathology report revealed a biopsy showed active colitis with crypt abscess formation and mild architectural atypia.  A note added that the different diagnostic possibilities included idiopathic inflammatory bowel disease, acute self limited infectious colitis, and stercoral ulcer.  A July 1996 VA pathology report noted chronic active proctitis.  

March 2003 VA medical records noted that the Veteran had been complaining of bloody diarrhea for three weeks with intense abdominal pain during and after bowel movements.  A history of hemorrhoids was noted.  

April 2003 VA gastroenterology clinic records noted that an examining physician believed the Veteran had ulcerative colitis versus Chrohn's disease.  A flexible proctosigmoidoscopy with biopsy was done with a likely diagnosis of ulcerative colitis.  These records also noted a strong family history of inflammatory bowel disease.  The abdominal pain and diarrhea resolved after nearly a month and an abdominal examination was unremarkable.  Assessment was ulcerative colitis by pathology.  

A July 2003 VA medical record noted that the Veteran had had intermittent symptoms of ulcerative colitis since 1990.  

A July 2004 VA medical record noted that the Veteran's symptoms of ulcerative colitis preceded his April 2003 diagnosis by 10 years.  The Veteran admitted to noncompliance with his medications.  He reported abdominal pain and cramps about twice a week while a June 2004 colonoscopy showed left-sided ulcerative colitis.  

An October 2004 VA medical record noted the resolution of the Veteran's symptoms and that he had been compliant with treatment for two months.  His last episodes of hematochezia or abdominal cramping was approximately two months before.  

VA treatment records dated in April 2006, September 2006, March 2007 and September 2007 reflected that the Veteran's ulcerative colitis disease activity appeared to be in remission with treatment.  He usually denied diarrhea, bleeding, recent hematochezia or abdominal cramping.  It was also noted that a private colonoscopy had showed no evidence of active inflammatory bowel disease but suggested mildly active ulcerative colitis.  

An August 2008 colonoscopy at VA showed ulcerative colitis, internal hemorrhoids, and colon polyps with no evidence of an active inflammatory bowel disease.  

A September 2008 VA medical record noted that the Veteran awoke every morning with problems with painful excess abdominal gassiness while a November 2008 VA medical record noted that the Veteran complained of abdominal cramps with bloating suggestive of an inflammatory bowel disease related syndrome.  A colonoscopy was recommended in two years' time.  

During his February 2009 Board hearing, the Veteran testified that he had a lot of stomach pain in service, a lot of gas, and a lot of internal bleeding and that he had continually had these symptoms since service and that it took doctors seven years to figure out he had ulcerative colitis.  He said that he had abdominal cramps, bloating, and gas every day.  He conceded his symptoms subsided for several years with medication.  See transcript at pp. 21-22.  

A March 2009 VA medical record noted that the Veteran's abdominal cramping and bloating were not responding to their treatments.  

VA medical records dated in May 2009 and August 2010 noted that the Veteran started having symptoms suggestive of ulcerative colitis almost 20 years ago when he was in service but was not diagnosed until the late 1990s with colitis and then ulcerative colitis in 2003.  The physician noted that a 2008 colonoscopy showed the ulcerative colitis was quiescent.  The examiner stated that abdominal cramps with bloating were suggestive of inflammatory bowel disease related symptoms and possibly some proctitis.  

An October 2009 VA medical record noted the Veteran's main complaint was that he was not service-connected for ulcerative colitis and he wanted it documented that his ulcerative colitis was caused by viral infection and costochondritis which were diagnosed while he was in service.  His main symptoms were noted as bloating and abdominal discomfort, but he denied any diarrhea or rectal bleeding.  

VA medical records dated in March 2010 and April 2010 reflected treatment for constipation.  There was no blood in the stools, although the Veteran continued to have gas and mild abdominal pain which had improved with new medications.  

An October 2010 colonoscopy showed internal hemorrhoids and colon polyps but not ulcerative colitis or active disease.  

The Veteran underwent a VA examination in November 2010.  He complained of symptoms of abdomen pain and cramping and bleeding per rectum since service ever since he was vaccinated upon induction.  He reported bowel movements every other day with no bloody diarrhea since 2003.  After interviewing the Veteran and examining the voluminous claims file, the VA examiner noted an impression of ulcerative colitis that was not noted on the October 2010 colonoscopy.  The VA examiner also noted an indication of ulcerative colitis in a 1990 pathology report, but chronic active proctitis was noted in the 1995 pathology report.  Ulcerative colitis was not definitely diagnosed until 2003 when the Veteran was provided treatment.  At present it appeared to be under good control with sulfasalazine and the Veteran had not had an attack of colitis since 2003.  There was no anemia or weight loss.  

Therefore, the November 2010 VA examiner found that there was no definitive evidence that the ulcerative colitis started during the Veteran's period of active duty.  The examiner also noted that the cause of the ulcerative colitis was not known, but that the Veteran's sister had Crohn's disease and that a family member with inflammatory bowel disease is a risk factor for developing inflammatory bowel disease.  Thus, the VA examiner thought it unlikely that the Veteran's service-connected low back strain and knee disorder caused or aggravated his ulcerative colitis.  

The Veteran underwent another VA examination in March 2011 for ulcerative colitis as due to infections he had while in service.  The VA examiner reviewed the voluminous claims file and interviewed the Veteran.  A history of constant constipation was noted as well as episodic diarrhea and a history of intestinal pain.  The VA examiner noted no ulcerative colitis attacks since 2003.  On examination, there were no significant signs of weight loss or malnutrition, anemia, a fistula, an abdominal mass, or an abdominal tenderness.  

The VA examiner opined that the Veteran's ulcerative colitis was not caused by or a result of any of his gastrointestinal complaints while on active duty.  She based this on genetic factors and the service treatment records.  She stated that it was now almost universally accepted that the pathogenesis of inflammatory bowel disease was a result of genetic factors and that the Veteran's sister had been diagnosed with Crohn's disease.  Further, in genetically susceptible hosts, the continuous presence of enteric bacteria, fungi, or viruses lead to chronic inflammation.  

Regarding the Veteran's abdominal complaints during service the VA examiner noted that abdominal pain while exercising is not uncommon.  After a meal blood flow is shunted to the digestive system to not only digest a meal in the stomach, but also to the small bowel for absorption of nutrients.  When running more blood is shunted to the muscles.  When blood is shunted to both, most adults usually have no problem, but in some people abdominal muscular cramps occur.  The VA examiner further noted that the Veteran's inservice symptoms were not associated with ulcerative colitis or with infections.  

Based on the evidence of record, the Board finds that service connection for a bowel disorder to include inflammatory bowel syndrome and ulcerative colitis, to include as secondary to service-connected disabilities, is not warranted.  Initially, the Board notes that the Veteran was diagnosed with active colitis in June 1995 and with ulcerative colitis in 2003.  Although the October 2010 colonoscopy did not detect any active disease, both the November 2010 and the March 2011 VA examinations noted an impression or diagnosis of ulcerative colitis.  Therefore, for purposes of this claim, the Board finds that the Veteran has established the requirement of a current disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Board notes that there is no medical evidence of ulcerative colitis during service.  Although there is medical evidence of rectal bleeding since service and post-service internal hemorrhoids, medical records associated with the claims file do not show a diagnosis of ulcerative colitis until April 2003, or nearly 16 years after discharge from service.  The Board notes that the passage of significant time between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, the Veteran has not provided any competent medical evidence to demonstrate that any current ulcerative colitis disorder was caused by or was a result of his period of service.  His Internet research and submission of medical articles are of a general nature and not specific to the facts of his particular case.  In addition, both the November 2010 and March 2011 VA examiners rejected such a connection in their examinations.  The VA examiners considered that medical evidence of symptoms in service and in the immediate post-discharge years were not related to and did not cause the Veteran's eventually diagnosed ulcerative colitis in 2003.  A review of the voluminous claims file has not disclosed that any private physician has suggested a nexus, or relationship, between the Veteran's abdominal or gastrointestinal complaints and symptoms in service and his currently diagnosed ulcerative colitis.  Moreover, there is no competent medical evidence of record that inservice vaccinations or infections or use of NSAIDS caused this Veteran's ulcerative colitis.  The VA examiners rejected these connections as well and suggested that genetic or hereditary factors were more likely the cause since the Veteran's sister had been diagnosed with Crohn's disease.  

In essence, there is no competent medical opinion of record etiologically relating the Veteran's currently diagnosed ulcerative colitis to his military service.  See Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted.  Hickson, 12 Vet. App. at 253.  

In addition, presumptive service connection is not warranted for the Veteran's claim for service connection for ulcerative colitis because there is no evidence in the record that the Veteran was treated for or diagnosed with ulcerative colitis or gastric or duodenal peptic ulcers within 12 months of discharge from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

The Board also notes that secondary service connection is not warranted for this claim.  The November 2010 VA examiner specifically thought it unlikely that the Veteran's service-connected low back strain and knee disorders caused or aggravated his ulcerative colitis.  See 38 C.F.R. § 3.310.  The Board notes that subsequent to the Veteran being provided VA examinations for his bowel complaint he was also granted service connection for fibromyalgia and depression.  The Board finds that it is not necessary to remand for another medical opinion as the Veteran and his representative have not provided any competent lay or medical evidence indicating that his currently diagnosed ulcerative colitis is related to his now service-connected fibromyalgia or depression.  To the extent they have submitted new evidence recently, the Board notes such evidence did not mention either fibromyalgia or depression.  

In reviewing the Veteran's claim the Board has reviewed the written statements and testimony of the Veteran and his representative.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is certainly competent to describe the extent of his current symptomatology and the continuity of symptomatology from service onwards.  The various opinions of the Veteran and his representative, sometimes based on computer research, that his ulcerative colitis might be related to service because of medications, vaccinations, infections, or claimed arthritis associated with his period of military service are simply not persuasive in view of the clinical findings of the November 2010 and March 2011 VA examiners.  The Veteran and his representative have not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  

Therefore, the Veteran's claim for service connection for a bowel disorder to include inflammatory bowel syndrome and ulcerative colitis, diagnosed as ulcerative colitis, to include as secondary to other service-connected disabilities must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against his claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Left Lower Sciatica

The Veteran seeks service connection for left lower sciatic pain, to include as secondary to his service-connected chronic lumbosacral strain.  In its May 2009 decision, the Board remanded this issue for further development.  His service representative argues in his November 2012 brief that the Veteran had radiculopathy in service and that such condition was chronic within the following 12-month presumptive period.  

Service treatment records reflect that the Veteran injured his low back and right knee in May 1985 when he fell 30 to 40 feet onto his buttocks.  The Veteran denied leg pain in February 1986 and April 1986 and denied leg pain or weakness in August 1986.  An April 1987 Medical Board noted there were no radicular symptoms.  

Post-service, VA and private medical records include numerous normal neurological examinations or nerve conduction studies of the lower extremities in spite of the Veteran's leg complaints.  (See, for example, a March 1988 ENG/NCV study at VA; an August 1988 VA examination; a September 1988 VA medical record; a September 1990 VA examination; private medical records dated in October 1990, March 1992, September 1992, October 1992, July 1993, and February 1994; a June 1993 VA medical record; a September 1997 VA spinal examination; and a November 2008 VA neurological examination.)  

VA medical records dated in August 1992, September 1992, October 1992, August 1993, September 1995, February 2005, October 2005, February 2006, January 2008, and October 2008 noted the Veteran's complaints of bilateral leg pain.  The August 1992 examiner indicated an impression of lumbosacral sprain and numbness and tingling with spasm or sciatic nerve.  

A May 1993 private medical record noted the Veteran's complaint of muscle spasms in his legs.  

The Veteran underwent a VA examination in March 1999.  The Veteran complained of pain in the left leg, tenderness in the left and right sacroiliac joints, and tight muscles.  He also complained of pain and numbness in the left thigh when he turned to his right and almost fell down.  Diagnosis was chronic low back strain and a recommendation for an EMG study of the lower extremities to rule out radiculopathy.  An addendum in October 1999 noted that a recent motor and sensory nerve conduction test and an EMG of the lower extremities were normal.  

The Veteran underwent a VA examination of his back and right knee in October 2004.  He complained that his lower back pains seemed to go down the front and back of both legs at various times.  Examination noted decreased sensation in one foot, but otherwise a normal neurological examination of the lower extremities.  

In a December 2005 signed statement the Veteran claimed that his secondary conditions started in service and that while in service he had complained about leg pain and hip and thigh problems.  

The Veteran underwent a VA examination in May 2006 for his lumbar and right knee service-connected disabilities.  The report of examination fails to mention any left leg radiculopathy.  

A February 2007 VA medical record noted the Veteran's complaint that he had exacerbated his lower back pain three days before after washing a car, but there was no weakness in the lower extremities.  

During his RO hearing in February 2007, the Veteran testified to sciatic pain shooting from his buttocks to the ball of his feet to his toe and that this pain became more intense in 1990.  See transcript at p. 13.  He also claimed that whenever he would go to VA and complain about his sciatic nerve doctors would not write it down.  Id. at 29.  

During his February 2009 Board hearing, the Veteran testified that the pain in his lower back started in the area of the buttocks and sometimes radiated down his legs to his knees and to the heel and ball of his feet.  He said that when the pain occurred it was constant, say three to four hours.  See transcript at p. 4.  He considered his left lower sciatic pain separate from his back disorder because no one had ever related it to his lower back.  Id. at p. 11.  His representative, however, maintained that the sciatic pain claim was secondary to the service-connected lower back disorder.  Id. at p. 18.  

The Veteran underwent a VA examination in July 2009.  The Veteran complained of numbness and tingling in the bilateral lower extremities.  He also complained of a constant and nonradiating pain in the bilateral legs that was severe on both the anterior aspect of his thigh and the posterior aspect of his calf.  On examination, the Veteran was able to walk on his heels and toes and the neurological examination of his lower extremities was generally normal but for his subjective complaint of parathesias throughout his extremities.  Straight leg test was negative bilaterally.  Impression was possible seronegative spondyloarthropathy.  

In October 2009, a VA examiner reviewed the claims file and the October 2009 VA examination and noted that the Veteran had no focal deficits, had 5/5 strength, and his deep tendon reflexes were symmetric.  As a result, the VA reviewer found that the Veteran's inservice lumbosacral spine injury was less likely than not related to any other problem, to include left sciatic nerve.  

Based on the evidence of record, the Board finds that service connection for left lower sciatic pain, to include as secondary to service-connected chronic lumbosacral strain, is not warranted.  There is no medical evidence of record demonstrating that the Veteran currently has a diagnosed radiculopathy or neuropathy implicating the sciatic nerve of the left lower extremity.  The Board acknowledges that the Veteran has essentially complained of leg pain since service.  The Veteran is competent to describe symptoms he experiences, such as pain.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In addition, the medical evidence of record has noted normal neurological examinations of the left leg since service.  

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As noted above, an August 1987 Medical Board noted there were no radicular symptoms in service and a March 1988 study within a year of discharge reflected a normal nerve conduction study for the lower extremities.  As there is no evidence of a current disability of the sciatic nerve of the left lower extremity, direct or presumptive service connection cannot be granted as the Veteran does not manifest a current disability.  See 38 C.F.R. § 3.303; Hickson, 12 Vet. App. at 253.  

Even assuming there was a current disability in this case, secondary service connection would not be available because there is no competent evidence that his service-connected chronic lumbosacral spine disorder caused or aggravated such disability.  See Libertine, 9 Vet. App. at 522; 38 C.F.R. § 3.310.  The July 2009 VA examination straight leg test was negative and the October 2009 VA reviewer found that the Veteran's inservice lumbosacral spine injury was less likely than not related to the claimed left sciatic nerve disorder.  

Therefore, the preponderance of the evidence is against this claim on either a direct, secondary, or presumptive basis.  Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Increased Ratings - Laws and Regulations 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14.  

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms, but not the clinical findings which are applied to VA's Rating Schedule.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  

Additionally, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups and/or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3.  

Lumbosacral Strain

Historically, the Veteran was granted service connection for chronic lumbosacral strain in an April 1988 rating decision and awarded a 10 percent disability rating, effective October 6, 1987, the day after his discharge from active duty.  In a September 1993 rating decision, the RO increased the disability rating from 10 percent to 40 percent, effective June 18, 1993.  In a December 2006 rating decision, the RO decreased the disability rating from 40 percent to 20 percent, effective March 1, 2007.  The Veteran appealed the reduction of his rating.  In a May 2009 decision, the Board upheld the propriety of the reduction to 20 percent, for the period from March 1, 2007 to April 23, 2008, but remanded for further development whether the Veteran was entitled to a rating in excess of 20 percent for the period from April 24, 2008.  The Veteran appealed the Board's decision to uphold the reduction to the CAVC, which dismissed that appeal pursuant to a Joint Motion of the parties.  On remand, in an August 2011 rating decision, the RO increased the disability rating from 20 percent to 40 percent, effective July 18, 2009, based on the results of a July 2009 VA examination.  Therefore, the Veteran's claim for a higher rating for his service-connected chronic lumbosacral strain returns to the Board on remand in two parts: entitlement to a rating in excess of 20 percent for the period from April 24, 2008 to July 17, 2009 and entitlement to a rating in excess of 40 percent for the period from July 18, 2009.  

Since September 26, 2003, the diagnostic criteria pertinent to spinal disabilities in general are found at 38 C.F.R. § 4.71, Diagnostic Codes 5235-5243 (2012).  Under the General Rating Formula and Diagnostic Code 5237 for lumbosacral strain, a 20 percent rating is in order where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  

Unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a.  

A note after the General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Note (5) defined unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Also potentially applicable is Diagnostic Code 5243 for intervertebral disc syndrome (IVDS).  Under Diagnostic Code 5243, a 40 percent rating can be assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months.  A 60 percent rating can be assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Note (1) after the Diagnostic Code explains that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.  

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

From April 24, 2008 to July 17, 2009

An April 25, 2008 VA medical record noted that a recent MRI scan of the lumbar spine did not show any evidence of ankylosing spondylitis or sacroiliitis.  

A May 2008 VA medical record noted that the Veteran had very limited spinal flexion.  

An October 2008 VA medical record noted the Veteran was seen for back and neck pain.  Another October 2008 VA medical record noted that the Veteran claimed that he needed surgery on his back and that he was being told that his back problems had gone away and he felt that his back problems did not just go away.  

A December 2008 VA medical record noted that the Veteran was told that recent examinations of the lumbosacral spine as well as MRI scans and nerve conduction studies were all normal.  A physician told the Veteran that she did not see any evidence of degenerative disease or spinal stenosis on the MRI scans.  

During his February 2009 Board hearing the Veteran testified that he had very limited flexion in his back and daily pain in the lower back that radiated to his lower extremities.  He said that he woke up every morning in pain with a stiff back.  See transcript at p. 4.  

A June 2009 VA medical record noted that the Veteran complained of getting out of bed at night due to pain and reduced lateral mobility.  It was also noted that his intermittent back pain was worse at night or after periods of inactivity.  

Based on the evidence of record, the Board finds that a rating in excess of 20 percent for chronic lumbosacral spine, for the period from April 24, 2008 to July 17, 2009, is not warranted.  Initially, the Board notes that even though the Veteran's representative has argued in his November 2012 brief against the propriety of the reduction of this disability rating from 40 percent to 20 percent, that appeal was dismissed by the CAVC in its order of January 2010.  The Board's May 2009 decision on that matter is final and cannot be the subject of this appeal.  

As to this appeal, there is no persuasive evidence of limitation of forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine for the period from April 24, 2008 to July 17, 2009.  In fact, there is no specific medical evidence with which to rate the Veteran's lower back disorder during this time period, except notations of normal examinations and MRI scans found in medical records.  Although a VA medical record and the Veteran's testimony referred to limited flexion in his thoracolumbar spine during this time period, there is no range of motion measurements with which to apply the rating criteria from the General Rating Formula.  

The Board finds that the lay and medical evidence of record for this time period is insufficient to warrant an increase to the Veteran's 20 percent rating for chronic lumbosacral strain.  For the same reason, the medical and lay evidence does not reflect objective evidence of pain, instability, or weakness greater than that contemplated by the current 20 percent rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 39 (2011); 38 C.F.R. §§ 4.40 [functional loss], 4.45 [the joints], and 4.59 [painful motion].  

Therefore, the Board finds that a rating in excess of 20 percent for chronic lumbosacral strain, for the period from April 24, 2008 to July 17, 2009, is not warranted.  

From July 18, 2009

The Veteran underwent a VA examination in July 2009.  The Veteran complained that his radiating back pain was a 10 on a pain scale of 1 to 10 and that his daily activities were affected because his bending, standing, or lifting was limited.  He also complained of "hot flashes" associated with his back pain.  On examination, the Veteran had a normal gait without any broad base aspect.  He was diffusely tender to palpation over the midline and paraspinal area.  Active range of motion of the lumbar spine was measured as follows (with pain throughout the entire range of motion): flexion to 20 degrees; extension to 10 degrees; lateral bending to 10 degrees; and bilateral rotation to 20 degrees.  Examination of the bilateral lower extremities showed no objective evidence of neurological deficits.  An X-ray study of the lumbosacral spine was normal as was a year-old MRI scan.  

A July 2009 VA medical record noted that the Veteran reported back pain with morning stiffness.  Another July 2009 VA medical record noted that the Veteran had very limited range of motion of the spine and was unable to flex beyond 30 degrees.  Mild tenderness was noted in the sacroiliac region and all throughout the paravertebral region and shoulder region.  

A VA medical opinion was obtained in October 2009 from a different examiner than the July 2009 VA joints examiner.  This report presented no range of motion measurements of the thoracolumbar spine.  Rather the VA physician reviewed the voluminous claims file and opined that the injury the Veteran experienced in service by a fall was less likely than not related to any other problem, to include left sciatic nerve, cervical radiculopathy, mechanical pain in the neck, shoulders, arms, thoracic spine, spinal stenosis, or left knee condition.  The VA reviewer noted a normal MRI scan and saw no evidence of spinal stenosis, which is a problem usually related to degenerative disc disease in the spine.  The Veteran also had relatively normal radiographs in both his X-ray and MRI scan.  

A December 2010 VA examination noted that the Veteran's chronic low back pain was stable.  

Based on the above, the Board finds that a rating in excess of 40 percent for chronic lumbosacral strain, for the period since July 18, 2009, is not warranted under the General Rating Formula.  The criteria for the higher ratings of 50 percent and 100 percent have not been met.  

There specifically is no indication that the Veteran's lumbar spine disability is manifested by unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine including both the thoracolumbar and cervical segments.  See General Rating Formula, Note (6) (noting that the thoracolumbar and cervical spine segments are to be separately evaluated but shall be considered a single disability with one evaluation when there is unfavorable ankylosis of both segments).  No mention of any favorable or unfavorable ankylosis was made in the July 2009 VA examination.  Additionally, at least some thoracolumbar motion was possible in all directions during active range of motion measurement.  It follows that immobility, consolidation, or fixation of the thoracolumbar segment of the Veteran's spine has not been shown.  

Acknowledgement is given to the fact that the Veteran's aforementioned thoracolumbar spine range of motion was with pain throughout the entire range of motion.  Acknowledgement also is given to his reports of pain flare-ups.  He is competent to so report.  Layno v. Brown, 6. Vet. App. 465 (1994) (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed or that is within the realm of his personal knowledge).  He also is credible to so report because there appears to be no reason to doubt him.  See Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (collectively holding that factors for consideration in weighing credibility include a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor).  

However, these acknowledgements do not change the finding that a rating higher than 40 percent is not warranted.  It is reiterated that the General Rating Formula used to assign this evaluation applies with or without symptoms such as pain.  DeLuca, Mitchell, and associated regulations further do not apply because this evaluation is the maximum allowable for limitation of motion of the thoracolumbar spine.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that it is not necessary to consider 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca (Mitchell was decided thereafter) when the Veteran already is in receipt of the maximum rating available based on symptomatology that includes limitation of motion).  

The Board next finds that a separate rating is not warranted under the General Rating Formula for any objective neurologic abnormalities associated with a lumbar spine disability.  The Veteran's subjective complaints of bowel impairment due to his lumbar spine disability were discussed and denied in a previous section of this opinion.  With respect to lower extremity impairment and other possible neurologic abnormalities, the Board notes that the October 2009 VA medical reviewer expressly opined that the back injury the Veteran experienced in service was less likely than not related to other problems, such as left sciatic nerve, cervical radiculopathy, mechanical pain in the neck, shoulders, arms, thoracic spine, spinal stenosis, or left knee condition.  The VA reviewer noted a normal MRI scan and saw no evidence of spinal stenosis, which is a problem usually related to degenerative disc disease in the spine and the Veteran had relatively normal radiographs in both his X-ray and MRI scan.  Indeed, as discussed above in the section of this decision devoted to the claim for service connection for left lower sciatic pain, the lower extremities consistently have been normal or at least without gross deficit in neurological examinations.  

Turning to the Formula for Rating IVDS, the Board notes that the Veteran has not been diagnosed with IVDS.  Even if it had been diagnosed, there is no indication of incapacitating episodes of a total duration of at least four weeks within any one year period from July 2009 to the present.  Further, there is no indication during the relevant time period that any bed rest has been prescribed by a physician.  Use of the Formula for Rating IVDS, if applicable, therefore, would not result in even a 40 percent rating.  

Consideration has been given to the benefit of the doubt rule in making each of the above findings.  However, this rule does not apply because the findings were made based on the preponderance of the evidence.  Consideration also has been given to whether staged ratings are warranted.  It follows that such ratings are not warranted since the above findings apply to the entire period beginning July 18, 2009.  

Extraschedular Considerations

The above determinations continuing the Veteran's 20 percent rating for the period from April 24, 2008 to July 17, 2009 and his 40 percent rating for the period from July 18, 2009, as they involve application of pertinent provisions of VA's Schedule for Rating Disabilities, is made on a schedular basis.  One other avenue exists through which a higher evaluation can be obtained.  Specifically, it is possible to assign an evaluation on an extraschedular basis.  38 C.F.R. § 3.321(b).  

Analytical steps concerning extraschedular evaluations were set forth in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular evaluation criteria are inadequate because they do not contemplate a veteran's level of disability and symptomatology first must be made by the RO or Board.  If the evaluation criteria are inadequate, the RO or Board must proceed to determine whether the veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  

Neither the Veteran nor his representative has raised the issue of entitlement to an extraschedular evaluation for a lumbar spine disability for these two relevant time periods.  There further has been no showing from the record that the Veteran's lumbar spine disability during this period could not be contemplated adequately by the applicable schedular rating criteria discussed above.  His symptoms, which consist largely of pain and limited motion, are specifically addressed by these criteria.  Evaluation was based on them and associated statutes, regulations, and case law such as DeLuca and Mitchell.  Higher ratings are provided for by the criteria, but, as explained above, the currently assigned ratings adequately describe the severity of the Veteran's lumbar spine disability in each period.  In other words, the interference with daily activities such as sitting, standing, stooping, and lifting experienced by the Veteran as a result of his symptoms is encompassed by the current ratings.  

Given that the applicable schedular rating criteria are adequate during these two time periods on appeal, the Board finds that the Veteran has not manifested an exceptional lumbar spine disability picture therein.   Discussion of whether the exhibited related factors such as marked interference with employment or frequent periods of hospitalization, therefore, is unnecessary.  Further, referral for consideration of the assignment of a rating on an extraschedular basis for the aforementioned periods is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  


Earlier Effective Date for Depression

The relevant regulations provide that the effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400.  

Any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  See 38 C.F.R. § 3.155(a).  

The CAVC has held that the failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  See Lalonde v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  The CAVC has held, however, that the Board is not required to conjure up issues that were not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).  

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.151(a).  VA regulations also provide that the terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

The Veteran seeks an effective date earlier than November 2, 2009 for the grant of service connection for depression.  In his August 2011 Notice of Disagreement, the Veteran claims that the effective date for his award of service connection for depression should be September 13, 2004 because that was date VA received his original claim for service connection for depression.  The Veteran's representative argues in his November 2012 brief that depression was clearly and unmistakably secondary to the Veteran's service-connected lower back disorder; was diagnosed no later than 1988; and that the Veteran should have been service connected for depression at the time of discharge.  The representative's arguments, however, ignore the fact that the Veteran did not file for service connection for depression until September 13, 2004.  

As stated above, the law and regulations provide that the effective date of an award based on a claim for disability benefits, as is the case here, shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  In this case, the evidence is clear that the Veteran filed a claim for entitlement to service connection for depression on September 13, 2004, which was denied in an April 2005 rating decision.  In June 2005 the Veteran filed a timely Notice of Disagreement (NOD) to that decision, but the RO never issued a statement of the case to the NOD filing regarding the depression claim.  The Board also notes that while this NOD was of a general nature, VA has ruled in an August 2011 rating decision that it was specific enough to lead the RO to grant an earlier effective date of September 13, 2004, for the grant of service connection for fibromyalgia in a similar appeal with slightly different facts.  

On November 2, 2009, the Veteran filed a claim to reopen, which was granted by the RO in a May 2011 rating decision.  The Board finds that the Veteran never withdrew his September 2004 claim.  As he took the steps necessary to perfect his appeal in a timely manner, the April 2005 rating decision remained pending and not a final decision.  Thus, the Board finds that his September 13, 2004 claim for service connection for depression remained pending until service connection for depression was finally granted in a May 2011 rating decision.  

As noted above, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).  

The evidence of record indicates the Veteran was assessed with depression as early as March 1988.  A May 1987 service treatment record noted the Veteran was referred by the orthopedics department to the naval hospital psychiatry department where he was receiving a Medical Board for persistent lumbosacral strain and pain.  Depression was not diagnosed during this mental status examination, but it was found that while the Veteran was not psychotic he was disgruntled.  Within a year of discharge, a March 1988 VA medical record noted that the Veteran was referred for a psychological evaluation with presenting symptomatology being chronic low back pain.  The psychologist suggested considering chemotherapy for depression.  A May 1999 VA medical record noted an assessment of stress/depression and an initial psychology screening in June 1999 noted that the Veteran was experiencing a significant level of depression.  

Nevertheless, even though entitlement may have arisen prior to September 13, 2004, the date of claim is still the later of the two, and the Board concludes that September 13, 2004, is the earliest possible effective date.  

The Board emphasizes that the actual date that entitlement arose is of no issue in the present case, as even assuming that entitlement to depression arose at an earlier time, the law mandates that the effective date shall be the later of the date entitlement arose or the date his claim for service connection was received.  38 C.F.R. § 3.400(b)(2).  Thus, because the Veteran's claim for service connection was received on September 13, 2004, the effective date of the grant of service connection cannot precede this date as a matter of law.  

In conclusion, the Board finds that the Veteran is entitled to an effective date of September 13, 2004, but no earlier, for the grant of service connection for depression.  To this extent, his appeal is granted.  


ORDER

Entitlement to service connection for a bowel disorder to include inflammatory bowel syndrome and ulcerative colitis, currently diagnosed as ulcerative colitis, to include as secondary to other service-connected disabilities, is denied.  

Entitlement to service connection for left lower sciatic pain, to include as secondary to service-connected chronic lumbosacral strain, is denied.  

Entitlement to a rating in excess of 20 percent for chronic lumbosacral strain, for the period from April 24, 2008 to July 17, 2009, is denied.  

Entitlement to a rating in excess of 40 percent for chronic lumbosacral strain, for the period from July 18, 2009, is denied.  

An earlier effective date of September 13, 2004, for the establishment of service connection for depression is granted.  


REMAND

Unfortunately, a remand is required for the remaining issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2012).  

Concerning the Veteran's claim for an effective date for his TDIU earlier than November 2, 2009, the finds that this issue is inextricably intertwined with the new effective date awarded above for depression.  In the decision herein the Board has granted an earlier effective date for the grant of service connection for depression.  The RO had awarded a 70 percent disability rating for depression, effective November 2, 2009.  The Board herein has granted an effective date of September 13, 2004 for the grant of service connection for depression.  Therefore, before the TDIU effective date can be met, the Agency of Original Jurisdiction (AOJ) must determine the initial disability rating for depression for the period from September 13, 2004 to November 1, 2009.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall determine the initial disability rating(s) for depression for the period from September 13, 2004 to November 1, 2009.   

2.  When above determination is complete, and after completion of any additional development deemed necessary, readjudicate the issue of an effective date for his TDIU earlier than November 2, 2009.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


